Blandford, Justice.
The evidence in this case was conflicting, and the-court granted a new trial. This was -the first new trial - This court has so frequently held that the grant of a *146first new trial will not be disturbed, where the evidence is conflicting, that there is no necessity to cite cases in support of this rule. Every case must be tried by the court according to the law as applicable to the facts of that particular case, andón no other case. The judgment of the court below is Affirmed.